DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal (US Publication 2022/0166585 A1).
In regards to the claims 1 and 21, Rajagopal (US Publication 2022/0166585 A1) teaches, a method of transmitting data from a lower-layer split central unit,  (LLS-CU) to a radio unit, (RU) (see figure 5, the transmission from LLS-CU to RU) in a network node of a wireless communication system for transmission by the RU over a wireless interface, the method comprising: mapping, at the LLS-CU, user data and a plurality of reference symbols to be transmitted with the user data by the RU to resource elements to provide mapped data (see figure 5 and paragraph 52; FIG. 5 shows the transmission of reference signals (shown as 5002) from the lower-layer split central unit (LLS-CU) 401 to the RU 402, where the reference signals are cached using storeRE bit to 1 in the C-plane message (shown as 5001)); compressing the mapped data including the plurality of reference symbols using a bitmap representation of the mapped data to obtain compressed data (see paragraph 22; compressing the fronthaul data by sending the constellation point indices instead of the actual fronthaul data; see paragraph 113; option 3 shown in FIG. 9, is to send reference signals separately with separate compression. In this case, storeRE is made generic for all modes. To determine the location of reference signals, a 12-bit field similar to reMask can be used in this mode (i.e., sending reference signals separately with separate compression). For PHICH, 2 bits are used (−1->10, 0->00, 1->01, 11-> reserved) for I and Q. For PSS/SSS, there is no issue since it occupies all the 12 REs in the RB and can be sent separately with a different compression scheme; see paragraph 114; send reference signals separately and reference signals are compressed independently); transmitting  the bitmap representation from the LLS-CU to the RU (see figure 4 and paragraph 49;  FIG. 4 shows the functional split for split option 7-2, e.g., for physical downlink shared channel (PDSCH) transmission (TM1-TM6), where the precoding and RE mapping are moved to the RU 402 from the lower-layer split central unit (LLS-CU) 401) and transmitting the compressed data from the LLS-CU to the RU (see figure 6 and paragraph 109; the compression of fronthaul data ; figure 6 also reads on the transmission since antenna ports are present).
In regards to claims 2, 3 and 4, Rajagopal teaches, transmitting an indication to the RU that the mapped data comprises the bitmap representation and wherein the indication comprises a field in a header of a message carrying the bitmap representation of the mapped data (see figure 6, paragraph 109; see paragraph 120, figure 12; new compression modes for constellation purpose) and wherein the field comprises a udCompHdr field (see paragraph 73; udCompHdr (user data compression header)) or a udCompParam field of a user plane-downlink, (UP-DL) message (see paragraph 120 and figure 12; FIG. 12, the user data compression parameter (udCompParam) compression header needs to be sent only once per sectionID).
In regard to claim 5, Rajagopal teaches wherein the indication comprises a field in a data-associated control information, DACI, (DACI ) message transmitted from the LLS-CU to the RU (see figure 5, the data-associated control information form LLS-CU 401 to RU 402; see paragraph 53; A storeRE bit (or flag) is used in the sectionType to indicate whether the transmission is for reference signals (storeRE bit set to 1) or data (storeRE bit set to 0)).
In regards to claim 6, Rajagopal teaches, wherein the indication and the bitmap representation are carried in a same message from the LLS-CU to the RU (see figure 4 and paragraph 49; FIG. 4 shows the functional split for split option 7-2, e.g., for physical downlink shared channel (PDSCH) transmission (TM1-TM6), where the precoding and RE mapping are moved to the RU 402 from the lower-layer split central unit (LLS-CU) 401. Lower-layer split central unit refers to a BBU configuration according to functional split option 7 shown in FIG. 2, in which option a part of the physical layer function (labeled “Low-PHY”) and RF are in the radio unit, while upper layers are in the central unit (i.e., BBU), and refers more specifically to BBU configuration according to the functional split option 7-2b (also referred to as option 7-2x)).  
In regards to claim 7, Rajagopal teaches wherein the indication, the bitmap representation, and the compressed data are carried in a same message from the LLS-CU to the RU (see paragraph 109 and figure 6; This scheme is used for downlink compression only. It translates the normalized constellation points on the fronthaul interface into an index for transmission. At the RU, the constellation indices are mapped back into I, Q values and scaled by the scalar field used in the user data compression method (udCompMethod). It works for cases where there is no impact on the constellations in the lower-layer split Central Unit (LLS-CU), e.g., TM7-TM10, where precoding is done in the RU).
In regards to claim 8, Rajagopal teaches, wherein the bitmap representation of the mapped data includes bit positions that correspond to ones of a plurality of resource elements a physical resource block, (PRB) to which the mapped data is mapped (see paragraph 15; Each deployment consists of 10's of radios with low physical resource block (PRB) usage. Each radio can use 1 to N uplink (UL) streams-based deployment specific conditions (bandwidth (BW), PRB usage, etc.)).  
In regards to claim 9, Rajagopal teaches, wherein the bitmap representation is transmitted to the RU in a data-associated control information, (DACI) message (see figure 5, the data-associated control information form LLS-CU 401 to RU 402; see paragraph 53; A storeRE bit (or flag) is used in the sectionType to indicate whether the transmission is for reference signals (storeRE bit set to 1) or data (storeRE bit set to 0).
In regards to claim 10, Rajagopal teaches, wherein the bitmap representation is carried in a reMask field of the DACI message (see paragraphs 103-104; StoreRE (store reference signal in RU)  Description: This parameter is used to indicate that the U-plane data enabled by the reMask field should be stored in RU, and any previous storage is invalidated).
In regards to claim 11, Rajagopal teaches wherein the bitmap representation is transmitted to the RU in a user plane-downlink, (UP-DL) message in which the compressed data is transmitted (see paragraph 108; Section type “1”' can be re-used in U-plane. In accordance with an example embodiment of the present disclosure, instead of always sending 12 REs, reference signals that were indicated by reMask for storage in RU are now omitted for transmission on the fronthaul interface. RU is configured to understand that for this particular section type (“1”), RU should read fewer REs than 12 when reference signals are used in that XRB).  
In regards to claim 12, Rajagopal teaches, wherein the bitmap representation comprises a signal regarding the mapping of the resource elements (see paragraph 125 and figure 14; Block 1401 includes providing radio frequency interface (RF) functionality in the RU. Block 1402 includes providing physical layer (PHY) functionality split between the BBU and the RU, including downlink (DL) resource element mapping and DL precoding implemented in the RU; see paragraph 126 and figure 15; Block 1502 includes providing physical layer (PHY) functionality split between the BBU and the RU, including downlink (DL) resource element mapping and DL precoding implemented in the RU).
In regards to claim 13, Rajagopal teaches, wherein the signal comprises a list of samples that are not sent to the RU and a list of samples that are sent to the RU ((see paragraph 108; Section type “1”' can be re-used in U-plane. In accordance with an example embodiment of the present disclosure, instead of always sending 12 REs, reference signals that were indicated by reMask for storage in RU are now omitted for transmission on the fronthaul interface)).
In regards to claim 14, Rajagopal teaches wherein the indication is transmitted in a user plane-downlink, (UP-DL) message in which the compressed data is transmitted (see paragraph 108; Section type “1”' can be re-used in U-plane. In accordance with an example embodiment of the present disclosure, instead of always sending 12 REs, reference signals that were indicated by reMask for storage in RU are now omitted for transmission on the fronthaul interface. RU is configured to understand that for this particular section type (“1”), RU should read fewer REs than 12 when reference signals are used in that XRB).
In regards to claim 15, Rajagopal teaches, receiving the bitmap representation at the RU (see figure 5. Step 5001); receiving the compressed data at the RU (see figure 5, step 5002, reference signal received at the RU; see paragraph 114; the reference signal are compressed independently); uncompressing the compressed data using the bitmap representation at the RU to recover the mapped data (the user data being received by RU in figure 5, read on the uncompressing ); and transmitting the mapped data over the wireless interface (the sending of the user data in figure 5 reads on the transmitting of the mapped data).  
In regards to claim 16, Rajagopal teaches, wherein said mapping comprises mapping user data with the plurality of reference symbols to be transmitted by the RU to the resource elements to provide the mapped data (see paragraph 109; At the RU, the constellation indices are mapped back into I, Q values and scaled by the scalar field used in the user data compression method (udCompMethod); It works for cases where there is no impact on the constellations in the lower-layer split Central Unit (LLS-CU), e.g., TM7-TM10, where precoding is done in the RU, and for 5G NR where demodulation reference signal (DMRS) precoding is used).  
In regards to claim 17, Rajagopal teaches, wherein the user data comprises pre- compressed user data (see figure 12; see paragraph 120; the user data compression parameter (udCompParam) compression header needs to be sent only once per sectionID; the fact that the user data is compressed implies that it is pre-compressed user data before the compression parameter is applied). 
In regards to claim 18, Rajagopal teaches wherein the mapped data corresponds to a physical resource block that only contains reference symbols (see paragraph 15 for the PRBs; see paragraph 19; Periodic reference signals, such as the primary synchronization signal (PSS), secondary synchronization signal (SSS) and common reference signals (CRS) are sent separately from the data for the fronthaul interface, thereby allowing separate optimizations for the data transmissions independent of reference signals), and wherein the compressed data only comprises reference symbols (see paragraph 113 and figure 9; option 3 shown in FIG. 9, is to send reference signals separately with separate compression. In this case, storeRE is made generic for all modes. To determine the location of reference signals, a 12-bit field similar to reMask can be used in this mode (i.e., sending reference signals separately with separate compression).  
In regards to claim 19, Rajagopal teaches, wherein transmitting the compressed data comprises transmitting only non-zero symbols corresponding to non-zero entries in the bitmap representation (see paragraphs 50-51; The location(s) of the reference signals are indicated by using resource element mask (reMask). The locally stored (e.g., stored at RU) reference signals are automatically inserted (e.g., in RU transmissions) with the data at the appropriate subframe, symbol, XRB and RE. To update the reference signals, the “storeRE” flag is enabled with new contents and new reMask. All previous information for this XRB is invalidated. When storeRE is 1, number of layers is equal to number of antenna ports. Any update to reference signals will be sent as stand-alone packets using section type x and will not be combined with any other user's information. This mode of reference signal transmission offers several advantages. First, it enables data to be sent in functional split option 7-2 as layers without having to figure out the multiplexing with reference signals over the interface. Second, no re-transmissions of reference signals over the fronthaul are required unless they need to be updated. Third, in idle mode, there is no need to send continuous empty RBs with reference signals with zeros for the in-phase/quadrature (I/Q) frequency domain data. Fourth, separation of reference signals from data allows for better compression options for the data, since constellations can be determined to come from a known set and have the same average power levels).  
Relevant Prior Art
Prior art Moon et al (US Publication 2020/0358575 A1) teaches, in figure 11, a user plane message that includes RoE header.  Figure 12 in Moon shows a control plane message with a radio specific control header with a payload that has RE bitmap message, PRB bitmap message, scheduling information message and UE channels information message.  However, there is no teaching of the compression of the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466